          Case 3:20-cv-02903-X Document 1 Filed 09/21/20                            Page 1 of 34 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

BRUCE BECKWITH,                                                  §
    Plaintiff,                                                   §
                                                                 §        CIVIL CASE NO. 3:20-cv-02903
v.                                                               §         JURY TRIAL DEMANDED
                                                                 §
BIG LOTS STORES, INC.,                                           §
     Defendants.                                                 §



                                DEFENDANT BIG LOTS STORES, INC.’S
                                       (incorrectly named and an improper party)
                                              NOTICE OF REMOVAL


              Pursuant to 28 U.S.C. § 1441, Defendant BIG LOTS STORES, INC. (incorrectly

     named and an improper party) (hereinafter “BIG LOTS”) removes to this Court, the state

     court action described in Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), Big

     Lots sets forth the following "short and plain statement of the grounds for removal."

                                                     I.
                                              THE REMOVED CASE

              1.         The removed case is a civil action filed with the 14th Judicial District

     Court of Dallas County, Texas, on August 18, 2020, styled Bruce Beckwith v. Big Lots

     Stores, Inc., under Cause No. DC-20-11466 (the “State Court Action”).

                                            II.
                               DOCUMENTS FROM REMOVED ACTION

              2.         Pursuant to FEDERAL RULE               OF   CIVIL PROCEDURE 81 and 28 U.S.C. §

     1446(a), Defendant attaches the following documents to this Notice of Removal:

                   (a)      A list of all parties in the case, their party type and current status;


     BECKWITH/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
     NOTICE OF REMOVAL                                                                            P a g e |1
     DOC #7375385V1 / 79539.00094
     Case 3:20-cv-02903-X Document 1 Filed 09/21/20                            Page 2 of 34 PageID 2



              (b)      a civil cover sheet and certified copy of the state court docket sheet;
                       a copy of all pleadings that assert causes of action (e.g., complaints,
                       amended complaints, supplemental complaints, petitions, counter-
                       claims, cross-actions, third party actions, interventions, etc.); all
                       answers to such pleadings and a copy of all process and orders served
                       upon the party removing the case to this court, as required by 28
                       U.S.C. § 1446(a);

              (c)      a complete list of attorneys involved in the action being removed,
                       including each attorney's bar number, address, telephone number
                       and party or parties represented by him/her;

              (d)      A record of which parties have requested trial by jury; and

              (e)      The name and address of the court from which the case is being
                       removed.

                                             III.
                                       REMOVAL PROCEDURE

         3.         Except as otherwise expressly provided by Act of Congress, any civil

action brought in a state court of which the district courts of the United States have

original jurisdiction may be removed to the United States District Courts for the

district and division embracing the place where the action is pending. 28 U.S.C. §

1441. The Dallas Division of the Northern District Court of Texas is the United

States district and division embracing Dallas County, Texas, and the county in which

the State Court Action is pending.

         4.         Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are

attached hereto as Exhibit "B" and incorporated herein for all purposes.

         5.         Defendant will promptly give all parties written notice of the filing of

this Notice of Removal and will promptly file a copy of this Notice of Removal with


BECKWITH/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                            P a g e |2
DOC #7375385V1 / 79539.00094
     Case 3:20-cv-02903-X Document 1 Filed 09/21/20                            Page 3 of 34 PageID 3



the Clerk of the 14th Judicial District Court, of Dallas County, Texas, where the State

Court Action is currently pending.

                                               IV.
                                         REMOVAL IS TIMELY

         6.       According to the State Court Action file, Defendant BIG LOTS STORES,

INC. (an improper party to this lawsuit) was served with a copy of Plaintiff's Original

Petition ("Petition") on August 20, 2020, via personal service.

         7.       Since the thirtieth day after service of the Petition on Defendant BIG

LOTS STORES, INC. (incorrectly named and an improper party to this lawsuit) falls on September

19, 2020 (a Saturday), this Notice of Removal is being timely filed within the time

limits specified in 28 U.S.C. § 1446(b).

                                                   V.
                                           VENUE IS PROPER

         8.       The United States District Court for the Northern District of Texas –

Dallas Division, is the proper venue for removal of the State Court Action pursuant

to 28 U.S.C. § 1441(a) because the 14th Judicial District Court of Dallas County,

Texas, is located within the jurisdiction of the United States District Court for the

Northern District of Texas – Dallas Division.

                                          VI.
                            DIVERSITY OF CITIZENSHIP EXISTS

         9.       This is a civil action relating to a negligence claim that falls under the

Court's original jurisdiction pursuant to 28 U.S.C. § 1332 and is one that may be

removed to this Court based on diversity of citizenship in accordance with 28 U.S.C.

§§ 1441 and 1446.

BECKWITH/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                            P a g e |3
DOC #7375385V1 / 79539.00094
        Case 3:20-cv-02903-X Document 1 Filed 09/21/20                         Page 4 of 34 PageID 4



           10.     As admitted in the Petition, Plaintiff is a resident of Dallas County,

Texas and is domiciled there.1

           11.     Defendant BIG LOTS STORES, INC., (incorrectly named and an improper party),

is a foreign Limited Liability Company organized and existing under the laws of the

State of Ohio. Additionally, BIG LOTS STORES, INC.'s principal office is located at 4900

E. Dublin Granville Rd., Columbus, Ohio. Pursuant to 28 U.S.C. § 1332(c)(1), BIG

LOTS STORES, INC. is not a citizen of the State of Texas.

           12.     Because the Plaintiff is a resident of the State of Texas and Defendant

is not, complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

                               VII.
        THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           13.     Plaintiff alleges in his Petition that he seeks "monetary relief of over

$200,000.00, and less than $1,000,000.00."2

           14.     Based on the aforementioned facts, the State Court Action may be

removed to this Court by BIG LOTS in accordance with the provisions of 28 U.S.C. §

1441(a) because: (i) this is a civil action pending within the jurisdiction of the United

States District Court for the Northern District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy as specifically pled by

the Plaintiff, exceeds $75,000, exclusive of interest and costs.




1
    Id. Plaintiff's Original Petition at p. 1.
2   See, "Plaintiff's Original Petition" p. 5 at 8.2.

BECKWITH/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                            P a g e |4
DOC #7375385V1 / 79539.00094
     Case 3:20-cv-02903-X Document 1 Filed 09/21/20                            Page 5 of 34 PageID 5



                                            VIII.
                                 FILING OF REMOVAL PAPERS

         15.      Pursuant to 28 U.S.C. § 1446(d), Big Lots is providing written notice of

the filing of this Notice of Removal to all counsel of record and is filing a copy of this

Notice with the Clerk of the 14th Judicial District Court of Dallas County, Texas, in

which this action was originally commenced.

                                                   IX.
                                               CONCLUSION

         16.      Defendant Big Lots Stores, Inc. (incorrectly named and an improper party)

hereby removes the above-captioned action from the 14th Judicial District Court of

Dallas County, Texas, and requests that further proceedings be conducted in the

United States District Court for the Northern District of Texas – Dallas Division, as

provided by law.

                                                      Respectfully submitted,

                                                      MAYER LLP
                                                      750 North Saint Paul Street, Suite 700
                                                      Dallas, TX 75201
                                                      214.379.6900 / F: 214.379.6939


                                                      By:
                                                               Zach T. Mayer, Attorney-in-Charge
                                                               State Bar No. 24013118
                                                               zmayer@mayerllp.com
                                                               Sara Krumholz
                                                               State Bar No. 24060579
                                                               E-Mail: skrumholz@mayerllp.com

                                                      ATTORNEYS FOR DEFENDANT
                                                      BIG LOTS STORES, INC.
                                                      (incorrectly named and an improper party)



BECKWITH/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                                 P a g e |5
DOC #7375385V1 / 79539.00094
     Case 3:20-cv-02903-X Document 1 Filed 09/21/20                            Page 6 of 34 PageID 6




                                    CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on September 21, 2020, the foregoing
Notice of Removal was electronically filed, as required by the United States District
Court for the Northern District of Texas, using the Court’s CM/ECF filing system,
which will provide notice and a copy of this document, with attachments, to the
following, who are indicated to be registered ECF filers in the United States District
Court for the Northern District of Texas:


                    I. Scott Lidji                            ☐E-MAIL (service@ramjilaw.com)
              State Bar No. 24000336                          ☐HAND DELIVERY
                 Mary Jo R. Betzen                            ☐FACSIMILE
              State Bar No. 24089054                          ☐OVERNIGHT MAIL
                  Carlos G. Galliani                          ☐REGULAR, FIRST CLASS MAIL
              State Bar No. 24069752                          ☒CM/ECF
                   The LIDJI Firm                             ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
                Meadow Park Tower
            10440 N. Central Expressway
                     Suite 1240
                Dallas, Texas 75231
               legal@thelidjifirm.com
               Phone: (972) 223-7455
                 Fax: (214) 753-4751

                 Counsel for Plaintiff

                                                               /s/ Sara Krumholz
                                                                  Sara Krumholz




BECKWITH/ DEFENDANT BIG LOTS STORES, INC.’S (incorrectly named and an improper party)
NOTICE OF REMOVAL                                                                            P a g e |6
DOC #7375385V1 / 79539.00094
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 7 of 34 PageID 7




           EXHIBIT A
           Case 3:20-cv-02903-X Document 1 Filed 09/21/20            Page 8 of 34 PageID 8

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

BRUCE BECKWITH,                                      §
    Plaintiff,                                       §
                                                     §        CIVIL CASE NO. 3:20-cv-02903
v.                                                   §          JURY TRIAL DEMANDED
                                                     §
BIG LOTS STORES, INC.,                               §
     Defendants.                                     §



                           DEFENDANT BIG LOTS STORES, INC.’S
                                (incorrectly named and an improper party)
                                INDEX OF MATTERS BEING FILED


             Defendant Big Lots Stores, Inc., files this Index of all documents filed in state

     court action:

     (1)     Plaintiff’s Original Petition and Request for Disclosure filed August 18, 2020;

     (2)     Citation of Big Lots Stores, Inc.;

     (3)     Affidavit of Service filed August 21, 2020;

     (4)     Defendant’s Original Answer and Verified Denial filed September 1, 2020;




     DEFENDANT’S INDEX OF MATTERS BEING FILED – Page 1
     7381992 (10490.00094)
    Case 3:20-cv-02903-X Document 1 Filed 09/21/20         Page 9 of 34 PageID 9

                                              Respectfully submitted,

                                              MAYER LLP

                                              By:    /s/ Zach T. Mayer
                                                     Zach T. Mayer
                                                     State Bar No. 24013118
                                                     zmayer@mayerllp.com
                                                     Sara Krumholz
                                                     State Bar No. 24060579
                                                     skrumholz@mayerllp.com

                                              750 N. St. Paul Street, Suite 700
                                              Dallas, TX 75201
                                              214.379.6900
                                              214.379-6939 Facsimile

                                         ATTORNEYS FOR DEFENDANT
                                         BIG LOTS STORES, INC.

                                 CERTIFICATE OF SERVICE

The undersigned does hereby certify that on September 21, 2020, the foregoing Notice
of Removal was electronically filed, as required by the United States District Court
for the Northern District of Texas, using the Court’s CM/ECF filing system, which
will provide notice and a copy of this document, with attachments, to the following,
who are indicated to be registered ECF filers in the United States District Court for
the Northern District of Texas:


                 I. Scott Lidji              ☐E-MAIL
           State Bar No. 24000336            ☐HAND DELIVERY
              Mary Jo R. Betzen              ☐FACSIMILE
           State Bar No. 24089054            ☐OVERNIGHT MAIL
               Carlos G. Galliani            ☐REGULAR, FIRST CLASS MAIL
           State Bar No. 24069752            ☒CM/ECF
                The LIDJI Firm               ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
             Meadow Park Tower
         10440 N. Central Expressway
                  Suite 1240
             Dallas, Texas 75231
            legal@thelidjifirm.com
            Phone: (972) 223-7455
              Fax: (214) 753-4751

              Counsel for Plaintiff

                                              /s/ Zach T. Mayer
                                                   Zach T. Mayer
DEFENDANT’S INDEX OF MATTERS BEING FILED – Page 2
7381992 (10490.00094)
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 10 of 34 PageID 10




            EXHIBIT 1
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 11 of 34 PageID 11
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 12 of 34 PageID 12
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 13 of 34 PageID 13
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 14 of 34 PageID 14
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 15 of 34 PageID 15
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 16 of 34 PageID 16
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 17 of 34 PageID 17
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 18 of 34 PageID 18
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 19 of 34 PageID 19




            EXHIBIT 2
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 20 of 34 PageID 20
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 21 of 34 PageID 21
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 22 of 34 PageID 22
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 23 of 34 PageID 23




            EXHIBIT 3
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 24 of 34 PageID 24
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 25 of 34 PageID 25
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 26 of 34 PageID 26
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 27 of 34 PageID 27
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 28 of 34 PageID 28




            EXHIBIT 4
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 29 of 34 PageID 29
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 30 of 34 PageID 30
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 31 of 34 PageID 31
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 32 of 34 PageID 32
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 33 of 34 PageID 33
Case 3:20-cv-02903-X Document 1 Filed 09/21/20   Page 34 of 34 PageID 34
